Case 1:18-cv-22455-DPG Document 29 Entered on FLSD Docket 12/20/2018 Page 1 of 5



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                        Case No. XX-cv-XXXXX-GAYLES


  PARTY NAME(S),
                               Plaintiff(s),

                      v.

  PARTY NAME(S),
                               Defendant(s).
                                                               /

                              PROPOSED SCHEDULING ORDER SETTING
                            CIVIL TRIAL DATE AND PRETRIAL SCHEDULE

            THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  [MM/DD/YYYY].1 The Calendar Call will be held at 9:30 a.m. on Wednesday, [MM/DD/YYYY].2

  A Status Conference will be held at 10:00 a.m. on Wednesday, [MM/DD/YYYY].3 The

  parties shall adhere to the following schedule:4

  1.     Joinder of any additional parties and filing of motions to amend the
         complaint by                                                                               [MM/DD/YYYY]

  2.     Written lists containing the names and addresses of all fact witnesses
         intended to be called at trial by                                                          [MM/DD/YYYY]



  1
       Consult the attached Appendix re Trial Calendars for beginning dates.
       In all Expedited Track cases (S.D. Fla. L.R. 16.1(a)(2)(A)) and all actions brought pursuant to the Fair Labor
       Standards Act, Title III of the Americans with Disabilities Act, the Fair Debt Collection Practices Act, or
       to recover amounts due on a defaulted student loan, the Trial shall occur within nine months of the date
       Plaintiff(s) filed the action.
       In all Standard Track cases (S.D. Fla. L.R. 16.1(a)(2)(B)), the Trial shall occur within twelve to eighteen months
       of the date Plaintiff(s) filed the action.
  2
       Wednesday before Trial date.
  3
       Three to four weeks following the parties’ proposed mediation deadline. The Court may schedule an additional
       pretrial Status Conference pursuant to Fed. R. Civ. P. 16(a).
  4
       Additionally, in class action cases, the parties should provide proposed deadlines for class discovery and the filing
       of motions for class certification and/or decertification. In cases arising from administrative agency determinations
       and/or appeals thereof, the parties should provide a deadline for the filing of the administrative record.
Case 1:18-cv-22455-DPG Document 29 Entered on FLSD Docket 12/20/2018 Page 2 of 5



  3.     Plaintiff(s) shall disclose experts, expert witness summaries, and
         reports as required by Fed. R. Civ. P. 26(a)(2) by                                        [MM/DD/YYYY]

  4.     Defendant(s) shall disclose experts, expert witness summaries, and
         reports as required by Fed. R. Civ. P. 26(a)(2) by                                        [MM/DD/YYYY]

  5.     Exchange of rebuttal expert witness summaries and reports as required
         by Fed. R. Civ. P. 26(a)(2) by                                                            [MM/DD/YYYY]

  6.     Parties shall select a mediator pursuant to Local Rule 16.2 and shall
         schedule a time, date, and place for mediation by                                         [MM/DD/YYYY]

  7.     Fact discovery shall be completed by
                                                                                                   [MM/DD/YYYY]
         [at least five months before Trial date]

  8.     Expert discovery shall be completed by
                                                                                                   [MM/DD/YYYY]
         [at least five months before Trial date]

  9.     Dispositive motions, including those regarding summary judgment and
         Daubert, shall be filed by                                                                [MM/DD/YYYY]
         [at least four months before Trial date]

  10. Mediation shall be completed by
                                                                                                   [MM/DD/YYYY]
      [at least three months before Trial date]5

  11. All pretrial motions and memoranda of law, including motions in
      limine, shall be filed by                                                                    [MM/DD/YYYY]
      [at least two months before Trial date]

  12. Joint pretrial stipulation, proposed joint jury instructions, proposed
      joint verdict form, and/or proposed findings of fact and conclusions of                      [MM/DD/YYYY]
      law shall be filed by
      [at least one month before Trial date]

  13. Electronic versions of documentary exhibits and Certificates of
      Compliance re Admitted Evidence shall be filed on CM/ECF by                                  [MM/DD/YYYY]
      [no later than 48 hours prior to Calendar Call]



  By:            [Attorney(s) for Plaintiff(s)]                              [Attorney(s) for Defendant(s)]




  5
       For all actions brought pursuant to the Fair Labor Standards Act, Title III of the Americans with Disabilities Act,
       the Fair Debt Collection Practices Act, or to recover amounts due on a defaulted student loan, mediation shall occur
       within ninety days of the Court’s entry of the Scheduling Order.
Case 1:18-cv-22455-DPG Document 29 Entered on FLSD Docket 12/20/2018 Page 3 of 5



                             APPENDIX RE TRIAL CALENDARS

  In completing the Proposed Scheduling Order, be advised that the Court’s two-week trial calendars
  begin on the following dates:
                                               2018

      January 8              April 16              July 23                October 29
      January 22             April 30              August 6               November 12
      February 5             May 14                August 20              November 26
      February 19            May 29                September 4            December 10
      March 5                June 11               September 17
      March 19               June 25               October 1
      April 2                July 9                October 15


                                               2019

      January 7             April 15               July 22                October 28
      January 21            April 29               August 5               November 12
      February 4            May 13                 August 19              November 25
      February 18           May 28                 September 3            December 9
      March 4               June 10                September 16
      March 18              June 24                September 30
      April 1               July 8                 October 14


                                               2020

      January 6              April 13              July 20                October 26
      January 21             April 27              August 3               November 9
      February 3             May 11                August 17              November 23
      February 18            May 26                August 31              December 7
      March 2                June 8                September 14           December 21
      March 16               June 22               September 28
      March 30               July 6                October 13
Case 1:18-cv-22455-DPG Document 29 Entered on FLSD Docket 12/20/2018 Page 4 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. XX-cv-XXXXX-GAYLES


  PARTY NAME(S),
                         Plaintiff(s),

                 v.

  PARTY NAME(S),
                         Defendant(s).
                                                  /

     ELECTION TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
                   FOR FINAL DISPOSITION OF MOTIONS

         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties

  to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate

  Judge decide the following motions and issue a final order or judgment with respect thereto:

         1.    Motions to Dismiss                         Yes ____          No ____

         2.    Motions for Summary Judgment               Yes ____          No ____

         3.    All Pretrial Motions                       Yes ____          No ____

         4.    Discovery                                  Yes ____          No ____

         5.    Other (explain below)                      Yes ____          No ____

               _____________________________________________________________




  By:         [Attorney(s) for Plaintiff(s)]                 [Attorney(s) for Defendant(s)]
Case 1:18-cv-22455-DPG Document 29 Entered on FLSD Docket 12/20/2018 Page 5 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                     Case No. XX-cv-XXXXX-GAYLES


  PARTY NAME(S),
                            Plaintiff(s),

                    v.

  PARTY NAME(S),
                            Defendant(s).
                                                           /

                               ELECTION TO JURISDICTION BY A
                         UNITED STATES MAGISTRATE JUDGE FOR TRIAL

           In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties

  to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate

  Judge conduct any and all further proceedings in this case, including TRIAL, and entry of final

  judgment with respect thereto.*



  By:          [Attorney(s) for Plaintiff(s)]                          [Attorney(s) for Defendant(s)]




  *
      A Magistrate Judge may conduct jury trials if the underlying claims support a demand for jury. In addition, a
      Magistrate Judge can generally accommodate special settings.
